Title: From Thomas Jefferson to Patrick Gibson, 29 May 1805
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                  
                     Sir 
                     
                     Washington May 29. 05.
                  
                  There were lately shipped for me from Philadelphia 1. box of grape vines, and 4. open boxes of Monthly strawberries from Italy. altho’ from the account I recieve of the latter they seem irrecoverable yet if there be any hope of life I would ask the favor of you to give them to any careful gardener in Richmond, who will hereafter furnish me with some roots from them, if they live. their value is great, as in our climate they would bear 9. months in the year. the other box to be forwarded to Monticello by the first boat.
                  You have before this recieved 2. boxes from Monticello. one for this place & the other for Philadelphia to which I will pray your attention.   I hear nothing yet of my hams from Norfolk. will you be so good as to inform me to whose care there they were consigned?   as also whether you have any offers for my tobacco? Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               